DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2021 has been entered. 
Status of the Application
Claims 1-7, 9 and 12-30 are pending, of which Claims 1-6, 9, 12-21, 23-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Claims 7 and 22 are under current examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 22 and elected species are rejected under 35 U.S.C. 103 as being unpatentable over Ernst (WO 2014138696 A1; as provided by the applicant on IDS dated 04/27/2020).
Determining the scope and contents of the prior art
Ernst discloses:

    PNG
    media_image1.png
    960
    1249
    media_image1.png
    Greyscale
(page 69), similar to compounds of the instant claim 7, compounds, such as:

    PNG
    media_image2.png
    266
    300
    media_image2.png
    Greyscale


. Further, the cited prior art discloses generic compound of formula:

    PNG
    media_image3.png
    749
    960
    media_image3.png
    Greyscale

with R1 and R2 may be H, OH, protonated phosphate, a phosphate salt, a sugar phosphonate, or a mono-, di- or polysaccharide (encompass the elected species) along with method of synthesis and example of several species, such as:

    PNG
    media_image4.png
    899
    1180
    media_image4.png
    Greyscale
(abstract, page 69, claims, Figures), which differs from the elected species with respect OH Vs. OP(=O)(OH)2 as R1. Further, the examples provided by the cited prior art have R1 and R2 as either H, OH or OP(=O)(OH)2 (page 69, claims, Figures and abstract). 
Ascertaining the differences between the prior art and the claims at issue
Ernst teaches generic formula which encompass the elected species and further disclose species which differs from the cited prior art with respect to OH Vs. OP(=O)(OH)2 as R1. Further, the examples provided by the cited prior art have R1 and R2 as either H, OH or OP(=O)(OH)2 (page 69, claims, Figures and abstract).   
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference with respect to OH Vs. OP(=O)(OH)2 as R1. The limited number of variations as R1 and R2 and preferably only 3 variations as H, OH and OP(=O)(OH)2 anticipates/obvious the claimed compound of the instant claims. Further the case law has established that, a genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. For example, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because "one skilled in [the] art would... envisage each member" of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962) (emphasis in original). Further, Ernst teaches R1 and R2 and preferably only 3 variations as H, OH and OP(=O)(OH)2 and thus would have motivated a person of ordinary skill in the art to pick a compound from Ernst genus or the species and vary R1 as OH. Thus the cited prior art meets all limitations of the instant claims.
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

Based on the above established facts, it appears that the teachings of above cited prior art read applicants’ compound.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have reasonable arrived at the elected species and would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Ernst teaches generic formula which encompass the elected species and further disclose species which differs from the cited prior art with respect to OH Vs. OP(=O)(OH)2 as R1. Further, the examples provided by the cited prior art have R1 and R2 as either H, OH or OP(=O)(OH)2.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success to arrive at the elected species by teachings of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed compound with a reasonable expectation of success.  
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claims 7 and 22 in the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-6 of U.S. Patent No. 10358667 B2, since the claims, if allowed, would improperly extend the “right to exclude" already granted in the patent.
The subject matter claimed in the Claims 7 and 22, in the instant application is fully disclosed and is covered by the claim 1-6 of U.S. Patent No. 10358667 B2. Since the patent and the instant application are claiming common subject matter, as follows,
	Claims 7 and 22, in the instant application claims a liposaccharide and claims 1-6 of U.S. Patent No. 10358667 B2, claims a process for making the liposaccharide with the formula, which encompass compound of the instant claims and further provides examples in the specification which anticipate/obvious the instant claims.	 
Please note that the meaning of claims is interpreted in view of the disclosure and in this case, dependent claims of claim 1 refers to compounds of the instant claims and thus within the scope of claim 1; (2) the method of the patent discloses compounds of the instant claims and therefore, the instant claims are obvious over the patent; 
“When considering whether the invention defined in a claim of an application would have been an obvious variation of the invention defined in the claim of a patent or copending application, the disclosure of the patent may not be used as prior art. General Foods Corp. v. Studiengesellschaft Kohle mbH, 972 F.2d 1272, 1279, 23 USPQ2d 1839, 1846 (Fed. Cir. 1992). This does not mean that one is precluded from all use of the reference patent or application disclosure.
The specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)("[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning."); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) ("Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings."). "The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ " Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01. Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003)”; 

The difference of process of making vs. the compound, however, does not constitute a patentable distinction, because the compound is disclosed by the claim 1-6 of U.S. Patent No. 10358667 B2. Thus, the difference does not constitute a patentable distinction because the claims in the present invention simply fall within the scope of the patent.  For the foregoing reasons, the instantly claimed compound is made obvious.     
 Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See also MPEP § 804.

Claims 7 and 22 in the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 1, 3-4 of copending US application 16/431536.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons: 
The claims of instant application are drawn to liposaccharides and co-pending application is also drawn to liposaccharides with overlapping scope.	 
The difference of wording and some structures are common and some are different among the instant application and co-pending application, however, does not constitute a patentable distinction, because the compounds of the instant claims are disclosed by the co-pending application. Please note that the meaning of claims is interpreted in view of the disclosure.
“When considering whether the invention defined in a claim of an application would have been an obvious variation of the invention defined in the claim of a patent or copending application, the disclosure of the patent may not be used as prior art. General Foods Corp. v. Studiengesellschaft Kohle mbH, 972 F.2d 1272, 1279, 23 USPQ2d 1839, 1846 (Fed. Cir. 1992). This does not mean that one is precluded from all use of the reference patent or application disclosure.
The specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)("[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning."); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) ("Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings."). "The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ " Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01. Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003)”; 
Specifically, (a) genus of claim 1, of the application’536 encompass compounds of the instant claims; (b) the compounds encompassed by the genus of claim 1, of the application’536 and claimed in the instant claims are disclosed in the specification of the application’536; (c) Claims 3-4 of the application’536 are dependent on claim 1 and thus includes compounds of the instant claims.
Thus, the difference does not constitute a patentable distinction because the claims in the present invention simply fall within the scope of co-pending application.  For the foregoing reasons, the instantly claimed compound is made obvious.	 
This is provisional obviousness-type double patenting rejection because the conflicting claims have not been patented yet. 
Response to Prior Art Arguments
Applicant’s amendment, affidavit and remarks, filed on 08/26/2021, have been fully considered but not found persuasive.
Applicant argues that the examiners asserts that Ernst teach R1 as H,OH and phosphonate as preferred alternatives and therefore Ernst genus should therefore be understood to be limited to three substituents.  Applicant argues that the Examiner has provided no rationale for selecting the lead compound.  Applicant argues that Ernst does not disclose any preferred compound over others and has no mention of sepsis. Applicant also argues that the Examiner’s assertion on predictable solutions to the problem of finding sepsis therapeutics based on Ernst’s examples is incorrect.  Applicant argues over a compound eritoran, unrelated to compound of the instant claims, in regard to failure of sepsis clinical trial and provided in declaration.  Applicant argues that Ernst genus is very large (considering different substituents R1-R11, which easily exceeds compounds more than 100, 000) with no expressed teaching of compound of claim 22 and therefore favors non-obviousness along with declaration with a stress on expertise of the inventor.  Applicant further argues that the cited prior art teaches compounds as vaccine adjuvants and stimulate host immune system and not treating of sepsis, an unexpected property and a challenge different from treating infection with an explanation of signaling cascade---MD2/TLR4 etc. provided in arguments and declaration.  Applicant argues that the Examiner has not provided explanation why one of skill in the art would have selected the reference compound, which is a hindsight. Applicant argues that examiner’s interpretation of ASLA 468 having a phosphonate group as R1 and interchangeable with OH group of generic formula is not correct as these are not interchangeable and provided declaration of different properties, wherein ASLA468 and 470 performed better than ASLA467, an unexpected result.  Applicant argues that none of the fourteen examples of the cited prior shows R1 as OH and compounds are not discussed in relation to sepsis.
This is not found persuasive and the instant claims are obvious over the cited prior art. This is because (1) Ernst not only teaches genus but also provides examples of compound with only 3 alternatives for R1 as H, OH and phosphonate (see figures). The cited prior art provided examples, similar to compound of the instant claims which differs from the instant compound only with respect to R1 alternative with only 3 possibilities;

    PNG
    media_image1.png
    960
    1249
    media_image1.png
    Greyscale
 

    PNG
    media_image4.png
    899
    1180
    media_image4.png
    Greyscale
 

    PNG
    media_image6.png
    438
    307
    media_image6.png
    Greyscale
 

    PNG
    media_image7.png
    408
    320
    media_image7.png
    Greyscale
 (2) Although the genus of Ernst may be broad (and actually same scope as in applicant’s own specification and some of withdrawn claims), Ernst teaches a compound, which is similar to the elected species with only difference of R1 and therefore obvious, especially given small number of alternatives at R1 position. Further the case law has established that, a genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. For example, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because "one skilled in [the] art would... envisage each member" of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962) (emphasis in original). Further, Ernst teaches R1 and R2 and preferably only 3 variations as H, OH and OP(=O)(OH)2 (as all exemplified compounds provided by the cited prior art have R1 and R2 as H, OH and OP(=O)(OH)2)   and thus would have motivated a person of ordinary skill in the art to pick a compound from Ernst genus or the species and vary R1 as OH (lead rationale analysis). This is the explanation why one of skill in the art would have selected the reference compound, and is not a hindsight. The explanation was also provided in the office action; (3) the instant claims are drawn to a compound and not a method of use for treating sepsis etc., and compounds of the prior art are also capable of use and thus sepsis is not an unexpected property  and is not part of the claim. Thus applicant is arguing over a limitation not recited in the claims; (4) Applicant only argues but provided no evidence of true comparative data of compound similar to the elected species with only difference at R1 Vs ASL 468. The affidavit and attorneys argument only stressed on inventor’s expertise, challenging field of sepsis, biochemical pathway of sepsis vs infection and a statement ASL468 is dramatically better than ASL467 without providing any data or factual evidence that how ASL468 is dramatically better than ASL467.
Attorney’s argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just Attorney’s argument  and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

(5) The Examiner’s never asserted any hypothetical predictable solutions to the problem of finding sepsis therapeutics. In fact the instant claims are not reciting any process of sepsis and thus there is no reason for examiner to make such assertion;  (6) Applicant’s argument over a compound eritoran, unrelated to compound of the instant claims, in regard to failure of sepsis clinical trial and provided in declaration is not found persuasive. Because (a) the compound eritoran is unrelated to compound of the instant claims, (b) instant claims are drawn to compounds and not to process of treating any disorder and (c) failure of clinical trial of an unrelated compound has no bearing on whether compound of the instant claims is novel or not; (7) if the cited prior art would have specified compound or had expressed teaching of elected compound with R1 as OH, the rejection would have been anticipation and not obviousness.
Response to ODP Arguments
Applicant’s amendment and remarks, filed on 08/26/2021, have been fully considered but not found persuasive.
Applicant argues that the ODP rejection over US. Patent no. 10,358, 667 requires a comparison of claims vs. claims and not the full disclosure and there is no formula recited in claim 1 of the patent and is a process claim.  Applicant argues that the provisional ODP rejection should also be withdrawn as the co-pending application is a division of application that resulted US. Patent no. 10,358, 667 for same reasons. Applicant argues that claim 1 of application ‘536 is drawn to a generic structure; claim 2- four specific analogs; claim 3-kit comprising compounds of claim 1; and claim 4-kit of claim 3+antigen and/or carrier..
This is not found persuasive because (1) the meaning of claims is interpreted in view of the disclosure and in this case, in fact dependent claims of claim 1 refers to compounds of the instant claims and thus within the scope of claim 1; (2) the method of the patent discloses compounds of the instant claims and therefore the instant claims are obvious over the patent; 
“When considering whether the invention defined in a claim of an application would have been an obvious variation of the invention defined in the claim of a patent or copending application, the disclosure of the patent may not be used as prior art. General Foods Corp. v. Studiengesellschaft Kohle mbH, 972 F.2d 1272, 1279, 23 USPQ2d 1839, 1846 (Fed. Cir. 1992). This does not mean that one is precluded from all use of the reference patent or application disclosure.
The specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)("[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning."); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) ("Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings."). "The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ " Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01. Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003)”; 
(3) and for same reasons and also because of again disclosure of compounds of the instant claims in specification co-pending application, the provisional ODP rejection is also justified. Specifically, (a) genus of claim 1, of the application’536 encompass compounds of the instant claims; (b) the compounds encompassed by the genus of claim 1, of the application’536 and claimed in the instant claims are disclosed in the specification of the application’536; (c) claim 2 of the application ‘536 is not included in the rejection because of amendment of the instant claims as well as of application during the prosecution; (d) Claims 3-4 of the application’536 are dependent on claim 1 and thus includes compounds of the instant claims.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623